UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2196



JOHN D. BLACK,

                                            Plaintiff - Appellant,

          versus


THE CITY OF NEWARK, A Municipal Corporation of
the State of New Jersey,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    Wallace W. Dixon,
Magistrate Judge. (1:06-cv-00534-UA-WWD)


Submitted: March 22, 2007                   Decided: March 27, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John D. Black, Appellant Pro Se. Patricia M. Lewis, CITY OF NEWARK
DEPARTMENT OF LAW, Newark, New Jersey, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John D. Black seeks to appeal the magistrate judge’s

order finding the deed he attempted to file to be a deficient

filing.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    The

order Black seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal for lack

of jurisdiction.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 2 -